Exhibit 10.19


dkofferletter20190116_image1.gif [dkofferletter20190116_image1.gif]
January 16, 2019


Donnie King
5203 Clear Creek Blvd
Fayetteville, AR 72704


Dear Donnie,


Congratulations! On behalf of Tyson Foods, Inc., it is our pleasure to offer you
the position of Group President - International, reporting directly to Noel
White, Chief Executive Officer.


This revised offer (which simply corrects your prior offer letter, which you
accepted on January 10, 2019, to reflect that you are not eligible for bridging
of service and addresses that difference through up to $37,550 in additional
payments) is contingent upon the successful completion and, if applicable,
verification of satisfactory results (each as determined by Tyson Foods) of the
following on or before your start date:


-
Post-offer drug screen;

-
Provision of the documents necessary to establish your identification and work
eligibility under the Immigration Control and Reform Act of 1986;

-
Non-Competition and Non-Solicitation Agreement (enclosed), as accepted and
agreed to by you without any modification to its covenants and provisions; and

-
Background investigation and/or credit check, if required for your position. You
will be provided with additional documentation to complete if either or both of
these requirements apply to you.



The details of the offer are listed below:


Note: Your “benefits effective date” at Tyson Foods is the first day of the
calendar month following completion of 59 days of continuous full-time
employment.


1.
Base Salary: You will receive an annual base salary of $850,000 and you will be
paid biweekly. Your job is exempt from minimum wage and overtime obligations
under the Fair Labor Standards Act.



2.
Sign-on Payment: Contingent on a February 4, 2019, or earlier, start date, and
as part of your acceptance of employment with Tyson Foods, you will receive a
sign-on payment of



Confidential    Page 1    



--------------------------------------------------------------------------------

Exhibit 10.19


$350,000 (less taxes and other applicable withholdings). Your sign-on payment
will be distributed on the first bi-weekly payroll check you receive.


3.
Non-Bridging Payments: As we had originally represented that you would be
eligible for bridging of service and this impacts your medical benefits, 401(k)
match, and ESPP match eligibilities, we will provide you the following
additional payments (less taxes and other applicable withholdings):

A.
$5,100, payable at the same time as your sign-on payment, as you will not be
eligible for medical benefits on your first day of employment.

B.
$11,200 if you enroll in the Retirement Savings Plan with at least a 5% deferral
rate effective with your benefits effective date. This payment will be made as
soon as administratively possible after your benefits effective date.

C.
$21,250 if you enroll in the Stock Purchase Plan with at 10% of your salary
effective with your benefits effective date. This payment will be made as soon
as administratively possible after your benefits effective date.



4.
Annual Cash Incentive: You will be eligible to participate in Tyson Foods, Inc.
Annual Incentive Plan. The current target annual incentive for your role is 110%
of your base salary. Annual incentive payments are made under the plan then in
effect, and subject to the discretion of senior management along with an
assessment of company, business unit/function, and individual performance. You
will be eligible for prorated participation for fiscal year 2019 if you begin
your employment with Tyson Foods by June 30, 2019. You must be an active Tyson
Foods employee on the payment date to receive any payout.



5.
Long Term Stock Incentive: You are eligible to participate in the Tyson Foods
long-term incentive (LTI) program. The current LTI target award for your level
is $2,100,000, currently in a mix of non-qualified stock options, restricted
stock and performance shares. All award grants will follow the normal program
guidelines and mix aligned with your level in the organization at the time of
the grant and are made at the discretion of the company.



6.
Sign-On Restricted Stock Award: Contingent on a February 4, 2019, or earlier,
start date, and as you will not be eligible for a Long Term Stock Incentive
Award, until the grant for FY2020, expected to be granted in November 2019, you
are eligible to receive a sign-on Restricted Stock award in the amount of
$1,400,000. This award will be granted on the next quarterly off-cycle grant
date following your start date, in accordance with the off-cycle stock grant
provisions at Tyson Foods, and will vest 100% on the three (3) year anniversary
of the grant date pursuant to the terms of the award agreement.



7.
Special Restricted Stock Award: As part of your acceptance of employment with
Tyson Foods, you will receive a receive a one-time Special Restricted Stock
award in the amount of $2,000,000. This award will be granted on the next
quarterly off-cycle grant date following your start date, in accordance with the
off-cycle stock grant provisions at Tyson Foods, and will vest 100% on the three
(3) year anniversary of the grant date pursuant to the terms of the award
agreement. However, contrary to other off-cycle stock



Confidential    Page 2    



--------------------------------------------------------------------------------

Exhibit 10.19


grant provisions at Tyson Foods, this grant will only vest if you are actively
employed on the vesting date.


8.
Stock Purchase Plan: Upon reaching your benefits effective date, you will be
eligible to participate in the Tyson Foods, Inc. Employee Stock Purchase Plan.
You may contribute (on an after-tax basis) up to 20% of your base salary to this
plan.  After one year of service, Tyson Foods will match 25% of the first 10% of
base salary you contribute.  This plan provides for 100% immediate vesting of
both your contributions and the company match.



9.
Retirement Savings Plan – 401(k): Upon reaching your benefits effective date,
you will be eligible to participate in the Retirement Savings Plan of Tyson
Foods, Inc., which includes a 401(k) feature. After one year of service, Tyson
Foods will match 100% of the first 3% you contribute and 50% of the next 2% you
contribute. You may contribute up to 60% of your eligible compensation to this
plan until your contributions for the year reach the IRS maximum contribution or
maximum compensation limits. This plan provides for 100% immediate vesting of
both your contributions and the company match.



10.
Executive Savings Plan: If you are projected to reach the maximum IRS
contribution limits in the Retirement Savings Plan (based on your contribution
election to that plan) you can then begin deferring up to 60% of base pay into
the Executive Savings Plan of Tyson Foods, a non-qualified deferred compensation
plan. This plan is available to highly compensated employees, as defined by IRS
regulations, and is available to those who wish to defer additional dollars over
and above the IRS limits for qualified plans. You may also defer up to 100% of
your annual cash incentive to the plan. All deferrals and payout elections must
be elected during the annual election period each December prior to the deferral
year. This plan provides company matching contributions in the same manner as
the RSP. Additionally, as a member of the ELT, the Executive Savings Plan
provides a 4% of your salary and AIP, as they are paid, contribution to your
account.



11.
Employee Health, Life and LTD Benefits: Upon reaching your benefits effective
date, you and your eligible family members will be eligible to participate in
the Tyson Foods, Inc. Group Health Plan, including medical, dental, vision, and
prescription drug coverage. Your premium amount will be deducted from your
payroll check on a pre-tax basis.  At the time you enroll in the plan, you will
also be enrolled in company-paid life insurance and the accidental death and
dismemberment plans, each in the amount of one (1) times your annual salary. You
will also participate in the company-paid Executive long-term disability
insurance program which provides a tax-free benefit of 60% of the sum of the
following: base pay, annual cash incentive, and a portion of restricted stock
and stock option value.



12.
Executive Rewards Allowance: Upon hire you will be eligible for the Executive
Rewards Allowance, which will provide you with an annual cash allowance of
$12,000 (paid $461.54 each pay period), prorated based on your start date.  The
allowance is an additional fringe benefit provided in recognition of the unique
needs of an executive level team member



Confidential    Page 3    



--------------------------------------------------------------------------------

Exhibit 10.19


beyond the core benefits package.  The allowance is taxable income and can be
used at your discretion to fund an array of items based upon the needs of you
and your family (for example, financial and estate planning, executive physical,
cell phone, etc.). There are no claims forms to remit or file.  We are pleased
to include the allowance as part of a valued, flexible and comprehensive rewards
package.


13.
Officer Life Benefits: Upon reaching your benefits effective date, you will be
eligible for additional company-paid life insurance in the amount of two (2)
times your annual base salary (subject to limitations in accordance with the
plan). This is in addition to the one (1) times annual salary life under the
Group Life Plan.



14.
Vacation: You will receive four (4) weeks of vacation upon reaching your
benefits effective date, then four (4) weeks on your annual service anniversary
date thereafter.



15.
Start Date: This will be a mutually agreed upon date and time by the hiring
manager and you; provided that, all contingencies and requirements described in
this offer letter must be completed (as determined by Tyson Foods) before your
employment may commence.



As a material term to your acceptance of this offer of employment, you represent
and warrant that you are not under any pre-existing obligation inconsistent with
the provisions of this offer letter, and you represent that your performance of
all the terms of this offer letter will not breach any invention assignment or
proprietary information agreement or non-competition or non-solicitation
agreement with any former employer or other party.


We look forward to welcoming you back to the team! If you have any questions
regarding this offer or need additional information, please do not hesitate to
contact me at 479-290-5114. We look forward to hearing from you within the time
frame we discussed.


Sincerely,






Mary Oleksiuk
Chief Human Resources Officer
Tyson Foods, Inc.


This letter is not intended nor should it be considered a contract of employment
for a definite or indefinite period. If employed, you will be considered an
employee at will. Employment is dependent on the completion of the entire
employment process, to include fulfillment of all contingencies listed in this
letter.




Confidential    Page 4    



--------------------------------------------------------------------------------

Exhibit 10.19


The terms of this offer letter supersede all other promises or offers previously
made. This document is a formal offer of employment and includes a summary only
of the relevant benefits you may be eligible to receive to the extent the
coverages remain available by law.


This letter only provides general information about the benefit plans,
compensation programs and other human resource policies at Tyson Foods. The
official plan document or human resource policy, as applicable, contains all
terms and conditions, and will govern any inconsistencies between this letter
and such plan or policy. Tyson Foods also reserves the right to amend or
terminate any of its plans or policies (including salaries, annual cash
incentives, and long-term stock incentives) at any time and for any reason to
the fullest extent permitted by law.
   
   


Accepted and agreed to by:




/s/ Donnie King                    
Donnie King


Date:     1/17/2019                    




Confidential    Page 5    

